[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                      FILED
                           ________________________          U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  December 28, 2006
                                 No. 05-14301                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                       D. C. Docket No. 04-00005-CR-HL-6

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

JOHNNIE REVELS,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                               (December 28, 2006)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Johnnie Revels appeals his mandatory-minimum sentence for possession

with intent to distribute cocaine base. 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii). We

affirm.
                                   I. BACKGROUND

       Revels pleaded guilty to conspiracy to possess with intent to distribute more

than 50 grams of cocaine base. Under the written plea agreement, Revels waived

any Apprendi or Booker objections and acknowledged that he was subject to a

mandatory minimum sentence of 10 years, and the government stipulated that the

drug quantity attributable to Revels was between 35 and 50 grams of cocaine base.

This quantity resulted in a base offense level of 30. Revels’s criminal history

category of III was based in part on a Georgia felony conviction for cocaine

possession. The advisory Guideline range was 121 to 150 months, and the

sentencing judge imposed the mandatory minimum sentence of 10 years.

                            II. STANDARD OF REVIEW

       We review issues raised for the first time on appeal for plain error. See

United States v. Martinez, 407 F.3d 1170, 1173 (11th Cir. 2005). We will reverse

only if there is (1) error that is (2) plain that (3) affects substantial rights and (4)

seriously affects the fairness, integrity, or public reputation of judicial proceedings.

Id.

                                   III. DISCUSSION

       Revels argues that, because the government stipulated to a drug quantity of

35 to 50 grams, the mandatory minimum sentence should have been 5 years. See

21 U.S.C. § 841(b)(1)(B)(iii). The mandatory minimum sentence for possession

                                             2
with intent to distribute 50 grams or more of cocaine base, the offense to which

Revels pleaded guilty, is 10 years. Id. § 841(b)(1)(A)(iii). In addition, Revels was

subject to a 10-year mandatory minimum sentence for possessing with intent to

distribute more than 5 grams of cocaine base after a prior conviction for a felony

drug offense. Id. § 841(b)(1)(B). The district court did not plainly err when it

imposed the mandatory minimum sentence.

                                IV. CONCLUSION

      Revels’s sentence is

      AFFIRMED.




                                          3